Exhibit 10.59

 



Promissory Note

 

$400,000.00 January 2, 2019   Peoria, Arizona

 

For value received, the undersigned EVO Transportation and Energy Services Inc.
(“Maker”) hereby promises to pay to the order of Sheehy Enterprises Inc.
(“Holder”) or their designee at 127 Central Avenue, Waterloo, WI 53594 or such
place as the Holder may designate to Maker in writing from time to time in
lawful U.S. currency the principal sum of Four Hundred Thousand Dollars and
00/100 ($400,000.00), together with accrued interest from the above date at a
rate equivalent to five point six five percent (5.65%) per annum (the “Note”).

 

Note shall be paid in full together will all accrued interest within sixty (60)
days of the date shown above. Notwithstanding the foregoing Note shall
automatically renew a maximum of four (4) times for thirty (30) days each time
so long as neither Maker or Holder are in default on the Note. (the “Renewals”)
.

 

If, after all Renewals have been exhausted, if Maker has not paid the Note in
full Note shall increase in value to Four Hundred Fifty Thousand Dollars
($450,000.00) and shall convert to shares in EVO Transportation and Energy
Services Inc. at $2.50 per share.

 

This Note may not be changed orally but only by an agreement in writing signed
by both parties.

 

MAKER:   EVO Transportation & Energy Services, Inc.       /s/ John Yeros   By:
John Yeros   Its: CEO  

 

HOLDER:   Sheehy Enterprises, Inc.       /s/ John Sheehy   By: John Sheehy  
Its: CEO  

 